SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1072
CAF 11-00700
PRESENT: SCUDDER, P.J., SMITH, CENTRA, GREEN, AND GORSKI, JJ.


IN THE MATTER OF AUSTIN M. AND ANNA M.
--------------------------------------------
OSWEGO COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-APPELLANT;                            MEMORANDUM AND ORDER

SARAH H., RESPONDENT-RESPONDENT.
--------------------------------------------
DALE M., INTERVENOR-RESPONDENT.


NELSON LAW FIRM, MEXICO (ANNALISE M. DYKAS OF COUNSEL), FOR
PETITIONER-APPELLANT.

THE FIX LAW FIRM, OSWEGO (ROBERT H. FIX OF COUNSEL), FOR
INTERVENOR-RESPONDENT.

CHARLES H. CIESZESKI, ATTORNEY FOR THE CHILDREN, FULTON, FOR AUSTIN M.
AND ANNA M.


     Appeal from an order of the Family Court, Oswego County (Kimberly
M. Seager, J.), entered March 28, 2011 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, placed
the subject children in the custody of Dale M.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 10, petitioner appeals from an order that placed the children
with the intervenor herein, who is the father of the children at
issue. Since the entry of the order on appeal, Family Court issued
another order after a lengthy permanency hearing and again placed the
children with their father. This appeal must therefore be dismissed
as moot (see Matter of Stephon Elijah G., 63 AD3d 640; Matter of
Destiny HH., 63 AD3d 1230, 1231, lv denied 13 NY3d 706; Matter of
Julia R., 52 AD3d 1310, 1311, lv denied 11 NY3d 709).




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court